Citation Nr: 0834450	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-38 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for histrionic personality 
disorder (claimed as a mental health disability).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to June 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently suffers from a mental 
disability, which had its origin in active service.  He 
reports that he received treatment during service for mental 
disabilities, and he also claimed to have received private 
medical treatment.  However, he is not able to identify the 
specific mental disabilities he was treated for.  

A review of the record discloses that during service the 
veteran was diagnosed with histrionic personality disorder.  
At that time, one of the symptoms noted was depression.  The 
post-service evidence includes a June 2006 private 
psychiatric examination which included a diagnosis of 
dysthymic disorder.   
As it is unclear to what extent the symptoms of the in-
service histrionic personality disorder may have also been 
early manifestations of the currently diagnosed dysthymic 
disorder, a VA psychiatric examination should be conducted to 
clarify this point. 

Accordingly, the case is REMANDED for the following action:
  
1.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current nature and likely 
etiology of his mental health disability.  
The claims folder should be made 
available to the examiner for review and 
all appropriate testing should be 
conducted.  The veteran is to be advised 
that failure to report for a scheduled VA 
examination or examinations without good 
cause may have an adverse affect on his 
claim.  

Following completion of the examination 
and review of the veteran's claims file, 
the examiner should specifically comment 
as to whether the June 2006 diagnosis of 
dysthymic disorder is representative of 
an acquired psychiatric disability.  
Furthermore, the examiner should state 
whether the post-service evidence is 
consistent with such diagnosis.  

If the examiner finds that a current 
acquired psychiatric disorder exists, he 
should state whether it is at least as 
likely as not that that condition was 
incurred in service.  In addressing this 
question, the examiner should state 
whether the in-service symptoms diagnosed 
as histrionic personality disorder are in 
any way representative of early 
manifestations of the acquired disorder.  

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
     
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




